                       No. 6:20-cv-00564

                    Lauren Terkel et al.,
                         Plaintiffs,
                             v.
     Centers for Disease Control and Prevention et al.,
                        Defendants.


                           ORDER

    Plaintiffs in this action sue the U.S. Department of Health
and Human Services (HHS), the Centers for Disease Control
and Prevention (a component of HHS), and three HHS offi-
cials responsible for the challenged agency order. Doc. 1 at 4-
5. Pursuant to Federal Rule of Civil Procedure 4(l), plaintiffs
have filed an affidavit of service of process. See Doc. 7. That
affidavit, however, appears insufficient. Although it attests to
service on each of the five defendants named in the complaint,
the affidavit does not attest to service on the United States,
which is additionally required when suing a United States
agency or United States officer in an official capacity. Fed. R.
Civ. P. 4(i)(2). Plaintiffs are directed to serve process on the
United States, if that has not been done already, and file a suf-
ficient affidavit of service forthwith.
    Additionally, because the challenged agency order may be
enforced in a criminal proceeding brought in the name of the
United States, see 85 Fed. Reg. at 55,296, the court adds the
United States as a defendant. See Fed. R. Civ. P. 21 (“[O]n its
own, the court may at any time, on just terms, add or drop a
party.”). The court finds that addition just, as it would allow
a remedy corresponding to the full substance of plaintiffs’ al-
legations and has no effect on the course of the litigation since
Department of Justice counsel have already appeared to de-
fend the order. See 5 U.S.C. § 702 (“The United States may be
named as a defendant in any such action [for judicial review
of agency action], and a judgment or decree may be entered
against the United States[.]”); id. § 703 (“the action for judicial
review may be brought against the United States, the agency
by its official title, or the appropriate officer”); see, e.g., Mul-
laney v. Anderson, 342 U.S. 415, 417 (1952) (adding party on
appeal under Rule 21 where earlier joinder would not “have
in any way affected the course of the litigation”); Du Shane v.
Conlisk, 583 F.2d 965, 967 (7th Cir. 1978) (similar for remedial
purposes). The clerk of court is directed to amend the case
caption accordingly. Any disagreement with this addition
should be raised by motion filed by December 14, 2020. Coun-
sel for defendants are further directed to notify the court by
that date if their notices of appearance for all defendants
should not be extended to the United States.
    Lastly, the court modifies its scheduling order (Doc. 24) to
direct defendants to file the administrative record in this ac-
tion on or before December 14, 2020. By that same date, de-
fendants may file any desired briefing on summary judgment
in light of the administrative record. That may be unnecessary
because plaintiffs’ Commerce Clause challenge is a purely le-
gal question that turns only on legislative facts, not adjudica-
tive facts developed in this case. See Doc. 18; Moore v. Madigan,
702 F.3d 933, 942 (7th Cir. 2012) (“The constitutionality of the
challenged statutory provisions does not present factual ques-
tions for determination in a trial.”); Nat'l Rifle Ass’n of Am. v.
Magaw, 132 F.3d 272, 290 (6th Cir. 1997) (noting that the “con-
stitutionality of the [statute] on Commerce Clause and Equal
Protection grounds . . . are purely legal issues”). Plaintiffs
may file any additional briefing regarding the administrative
record by December 17, 2020. Any such brief is limited to 15
pages for all plaintiffs and 15 pages for all defendants.




                               -2-
So ordered by the court on December 10, 2020.



                J. C AMPBELL B ARKER
              United States District Judge




          -3-
